Name: Council Decision 2013/467/CFSP of 23Ã September 2013 amending and extending Decision 2010/576/CFSP on the European Union police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (EUPOL RD Congo)
 Type: Decision
 Subject Matter: European construction;  EU finance;  Africa;  civil law;  cooperation policy
 Date Published: 2013-09-24

 24.9.2013 EN Official Journal of the European Union L 252/27 COUNCIL DECISION 2013/467/CFSP of 23 September 2013 amending and extending Decision 2010/576/CFSP on the European Union police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (EUPOL RD Congo) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 23 September 2010, the Council adopted Decision 2010/576/CFSP (1), last modified by Decision 2012/514/CFSP (2). (2) On 13 July 2012, the Political and Security Committee endorsed the recommendation that EUPOL RD Congo should be extended until 30 September 2013, followed by a final transition phase of 12 months with the aim of handing over its tasks. (3) EUPOL RD Congo should therefore be extended for a final transition phase until 30 September 2014. (4) EUPOL RD Congo will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/576/CFSP is hereby amended as follows: (1) Article 6 is amended as follows: (a) the following paragraph is inserted: 1a. The Head of Mission shall be the representative of the Mission. The Head of Mission may delegate management tasks in staff and financial matters management tasks in staff and financial matters to staff members of the Mission, under his/her overall responsibility.; (b) paragraph 4 is deleted; (2) in Article 8, paragraph 3 is replaced by the following: 3. The conditions of employment and the rights and obligations of international and local staff shall be laid down in the contracts to be concluded between EUPOL RD Congo and the staff member concerned.; (3) the following Article is inserted: Article 13a Legal arrangements EUPOL RD Congo shall have the capacity to procure services and supplies, to enter into contracts and administrative arrangements, to employ staff, to hold bank accounts, to acquire and dispose of assets and to discharge its liabilities, and to be a party to legal proceedings, as required in order to implement this Decision.; (4) Article 14 is replaced by the following: Article 14 Financial arrangements 1. The financial reference amount intended to cover the expenditure related to the Mission for the period from 1 October 2010 to 30 September 2011 shall be EUR 6 430 000. The financial reference amount intended to cover the expenditure related to the Mission for the period from 1 October 2011 to 30 September 2012 shall be EUR 7 150 000. The financial reference amount intended to cover the expenditure related to the Mission for the period from 1 October 2012 to 30 September 2013 shall be EUR 6 750 000. The financial reference amount intended to cover the expenditure related to the Mission for the period from 1 October 2013 to 30 September 2014 shall be EUR 6 328 086,95. 2. All expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. Nationals of third States shall be allowed to tender for contracts. Subject to the Commissions approval, the Mission may conclude technical arrangements with Member States, host State, participating third States and other international actors regarding the provision of equipment, services and premises to EUPOL RD Congo. 3. EUPOL RD Congo shall be responsible for the implementation of the Missions budget. For this purpose, the Mission shall sign an agreement with the Commission. 4. EUPOL RD Congo shall be responsible for any claims and obligations arising from the implementation of the mandate starting from 1 October 2013, with the exception of any claims relating to serious misconduct by the Head of Mission, for which he/she shall bear the responsibility. 5. The financial arrangements shall respect the chain of command as provided for in Articles 5, 6 and 9 and the operational requirements of EUPOL RD Congo, including compatibility of equipment and interoperability of its teams. 6. Expenditure shall be eligible as of the date of entry into force of this Decision.; (5) in Article 18, the second paragraph is replaced by the following: It shall apply from 1 October 2010 to 30 September 2014.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 October 2013. Done at Brussels, 23 September 2013. For the Council The President V. JUKNA (1) Council Decision 2010/576/CFSP of 23 September 2010 on the European Union police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (EUPOL RD Congo) (OJ L 254, 29.9.2010, p. 33). (2) Council Decision 2012/514/CFSP of 24 September 2012 amending and extending Decision 2010/576/CFSP on the European Union police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (EUPOL RD Congo) (OJ L 257, 25.9.2012, p. 16).